t c memo united_states tax_court lota womack petitioner v commissioner of internal revenue respondent docket no filed date john s winkler for petitioner michael d zima for respondent memorandum findings_of_fact and opinion parker judge respondent determined the following deficiencies in income taxes and accuracy-related_penalties for petitioner lota womack and her husband david h womack year deficiency dollar_figure big_number penalty under sec_6662 dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years before the court and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner qualifies for relief as an innocent spouse under sec_6013 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in jacksonville florida at the time she filed her petition family life petitioner married david h womack mr womack on date at the age of three children were born of this marriage david s womack born date lota michelle womack born date and charles e womack born date during the years at issue the womack family lived in jackson county north carolina in the small town of cashiers for approximately a week to days in december of mr womack was institutionalized in a mental hospital he did not immediately return to the family residence upon release petitioner and mr womack the womacks lived apart from approximately date through date petitioner and the children stayed in the family residence in cashiers north carolina on date the womacks entered into a separation agreement on or about date they reconciled and began living together again in the family residence on or about date petitioner and mr womack again separated the womacks entered into another separation agreement on date the second separation agreement by this time petitioner had left north carolina and was living in florida the second separation agreement placed the minor children in the primary custody of mr womack with summer and holiday vacations to be divided between the parents mr womack agreed to pay petitioner dollar_figure per month in alimony the womacks were divorced on date the divorce decree modified the separation agreement so that petitioner was given primary custody of their daughter business activities petitioner has a high school diploma she worked as an uncertified dental assistant off and on from the time of her high school graduation until sometime in the early 1980's in and petitioner assisted mr womack in his equipment repair and rental business a sole_proprietorship known as cashiers repairs and sales the repair business her duties included waiting on customers keeping daily records and receipts and writing checks the repair business had an office the first office at its shop sometime in or mr womack started a property services business known as cashiers property services the property services business the property services business was also conducted as a sole_proprietorship cashiers is located in a resort area in the mountains of north carolina many of the property services business's clients were people who owned vacation homes in the cashiers area the property services business opened and closed these vacation homes seasonally the property services business painted buildings winterized building exteriors and performed landscaping and lawn care activities such as mowing lawns planting trees and flowers and raking leaves it also picked up trash paved roads cleared lots and provided transportation to the airport for its clients mr womack procured the clients purchased the equipment and supplies needed performed labor and hired additional temporary laborers if necessary for his business for a few months mr womack operated both businesses out of the first office at some point prior to the years at issue mr womack phased out the repair business and closed the first office from the closing of the first office until the womacks' first separation and for part of after their reconciliation mr womack conducted the property services business out of the family residence later in mr womack rented office space for the property services business the second office from debbie stroup ms stroup mr womack closed the second office in september of mr womack never kept his own books petitioner kept the records and the checkbook for the repair business and the property services business up until the time of the womacks' first separation she took the books_and_records to an accountant to do the actual bookkeeping and to prepare the tax returns after mr womack's hospitalization in december of his business declined precipitously to practically nothing when mr womack was released from the mental hospital he found that petitioner had closed his business and personal bank account that much of his business supplies and equipment had disappeared and that his truck had been retitled in the name of petitioner's boyfriend during the spring of mr womack began reestablishing the property services business at that time ms stroup began keeping the checkbook and the books_and_records for the property services business however ms stroup did not prepare the tax returns the accountant continued to prepare the returns mr womack would turn over his invoices and any receipts and other tax documents he had to ms stroup mr womack was not consistent in keeping receipts for the supplies he purchased while working during and petitioner was aware that mr womack was operating the property services business mr womack kept her informed of his whereabouts and she knew some of his clients petitioner occasionally would go to his office on the way to a family activity or to get funds for household expenses from mr womack or ms stroup however petitioner did not perform any services for the property services business in and petitioner began working as a secretary in january of she was employed on a full-time basis from date through by interprop inc as a secretary at a construction site she had no other job during this period her wages were dollar_figure in and dollar_figure in mr womack also worked as a baseball umpire the record does not show when mr womack umpired the amounts he was paid for umpiring or when those amounts were paid it was mr womack's recollection that most of the schools_for which he umpired did not issue him a form_w-2 or the form_w-2 for mr womack attached to the return reflects wages of dollar_figure but the name of the employer does not appear on this form_w-2 family finances during the womacks' marriage petitioner and mr womack divided household expenses between them during and petitioner had a personal bank account at brevard federal bank in the parties stipulated that petitioner's wages were dollar_figure this is the amount on line of the womacks' federal_income_tax return however after entering into this stipulation respondent located the original copy of the return with two forms w-2 attached one form_w-2 showed wages of dollar_figure for mr womack the other wages of dollar_figure for petitioner cashiers north carolina into which she deposited her paychecks petitioner used funds from her personal account to pay household expenses such as groceries day care medical_expenses and clothing for herself and the children and gasoline mr womack paid the larger household expenses including the mortgage telephone electricity water and trash bills and the automobile insurance as of date the womacks' monthly mortgage payment was dollar_figure on those occasions when petitioner was unable to cover her own or her children's expenses with her own funds she would tell mr womack what was needed and he would supply her with the necessary funds petitioner's net pay after withholdings for the years and was dollar_figure and dollar_figure respectively the amount of cash petitioner withheld when depositing her paychecks totaled dollar_figure in and dollar_figure in during a total of dollar_figure was deposited into petitioner's brevard federal account in and mr womack received loans of dollar_figure and dollar_figure respectively from petitioner's father petitioner was unaware of these loans during mr womack also received loans from joe stroup totaling dollar_figure other funds received by one or both of the womacks during the years at issue were source veterans administration sale of equipment mr womack's w-2 net pay dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in or petitioner underwent surgery to remove some growths from her breasts and back at the same time she received breast implants petitioner's medical insurance would not cover the cost of the breast implants mr womack paid most if not all of the expenses for the implants his contribution did not exceed dollar_figure mr womack purchased several items of jewelry for petitioner during the years at issue he bought her a diamond wristwatch a diamond anniversary ring at least one bracelet and a matching necklace and earring set petitioner also traded in a wedding band for a larger one these purchases were made at zales jewelers in charlotte north carolina and through television shopping some items were purchased on credit mr womack stopped making payments on the jewelry in september of after the womacks separated the record does not indicate whether or not the balance for the jewelry was ever paid neither petitioner nor mr womack purchased any real_property between and inclusive tax_return sec_2 mr womack described a diamond tennis bracelet he purchased for her petitioner described a small gold link bracelet with a few topaz stones that he purchased for her mr womack estimated the cost of his jewelry purchases for petitioner at dollar_figure to dollar_figure petitioner estimated such purchases at dollar_figure to dollar_figure apparently there was only one item for which mr womack did not make full payment during their marriage the womacks used a tax_return_preparer to complete their returns petitioner and mr womack filed joint federal_income_tax returns for and those returns were prepared by robert c wade an accountant the returns as filed reflect among others the following pertinent items form_1040 item wages business income loss adjusted_gross_income child_care_credit self-employment_tax total_tax on return earned_income_credit dollar_figure big_number big_number --- dollar_figure big_number --- --- schedule a medical_expenses mortgage interest personal_interest paid charitable_contributions --- big_number big_number big_number big_number big_number these amounts reflect the amounts reported as paid not necessarily the amounts taken as deductions the schedules c attached to the womacks' and tax returns reflect the following items item gross_receipts or sales cost_of_goods_sold gross_income expenses including depreciation dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number net profit loss dollar_figure dollar_figure the cost_of_goods_sold items are identified on the schedules c as follows item purchases subcontract labor cost of labor materials_and_supplies totals dollar_figure big_number --- --- dollar_figure --- --- dollar_figure big_number dollar_figure in general mr womack's customers or clients paid him for services rendered principally lawn care services rather than for purchases of goods the record does not indicate that mr womack's property services business maintained any inventories of goods or that mr womack sold any goods to his customers although he may have made some incidental purchases of trees flowers or grass seed that he planted mr womack also made purchases of paints lawn mowers rakes and other tools and supplies that he and his laborers used in the property services business mr womack made purchases of depreciable_property for use in the business in the amounts of dollar_figure in and dollar_figure in depreciation_deductions were claimed in the amounts of dollar_figure and dollar_figure respectively for those years petitioner did not review the return before signing it nor did she question mr womack about it she assumed it had been prepared by a capable accountant petitioner does not remember signing the return but did give mr womack her form_w-2 as she had done in each previous year of their marriage no separate_return was filed by petitioner for examination of returns respondent examined the and returns and on date mailed a separate notice_of_deficiency to each of the spouses who were at that time again separated and in the process of divorcing respondent determined the following increases decreases in income item income business_expenses depreciation early withdrawal penalty self-employment_tax deduction itemized_deductions dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number total dollar_figure dollar_figure respondent used the bank_deposits method to determine unreported income in determining the omitted income of dollar_figure and dollar_figure respondent took into account petitioner's w-2 wage income mr womack's w-2 wage income the loans from petitioner's father and joe stroup and the miscellaneous income items discussed above the omitted income was in addition to all of those known sources the parties have stipulated that the commissioner has accepted an aggregate amount of schedule c expenses and cost_of_goods_sold and or operations paid_by david womack for the property services business in the amount of dollar_figure for the year and dollar_figure for the year actually the notice_of_deficiency listed all of the deduction categories including the labor and materials purchases items described on the returns as cost_of_goods_sold simply as schedule c expenses for respondent reduced purchases from dollar_figure to dollar_figure and reduced subcontract labor from dollar_figure to dollar_figure for respondent increased cost of labor from dollar_figure to dollar_figure and reduced materials_and_supplies from dollar_figure to dollar_figure of the categories of schedule c expenses not including depreciation reported in respondent reduced the allowable expenses in six categories by a total of dollar_figure and increased four categories by a total of dollar_figure for a net reduction of dollar_figure of the categories of schedule c expenses not including depreciation for respondent decreased eight categories by a total of dollar_figure and increased six categories by a total of dollar_figure for a net reduction of dollar_figure respondent also identified dollar_figure of personal expenses for insurance and the court does not read this as a stipulation that mr womack's property services business in fact involved cost_of_goods_sold see velinsky v commissioner tcmemo_1996_180 where on the facts of that case the court concluded that there was indeed cost_of_goods_sold on the record in the present case the court concludes that the income of the business is derived from performance of services principally lawn care services the record does not indicate that mr womack maintained any inventories or sold goods to customers or clients to the extent that the stipulation can be read as showing that this case involves cost_of_goods_sold the court will disregard the stipulation as a legal conclusion unsupported by the factual record utilities that had been included among the business_expenses claimed for and disallowed by respondent respondent increased the depreciation deduction for both years and allowed a deduction for an early withdrawal penalty that the womacks had not taken in in calculating the womacks' tax_liability respondent allowed a child_care_credit of dollar_figure and dollar_figure for and respectively credits that the womacks had failed to take respondent computed self-employment_tax of dollar_figure and dollar_figure for and respectively and disallowed recaptured the earned_income_credit of dollar_figure claimed for petitioner's adjusted_gross_income for according to the return she filed for that year was dollar_figure her filing_status was married_filing_separately petitioner also filed a return for mr womack has not petitioned this court or otherwise contested respondent's determinations as set forth in the notice_of_deficiency mr womack apparently has paid some dollar_figure to dollar_figure of the tax_deficiency he does not understand how the returns were prepared or respondent's determinations the records that mr womack gave to ms stroup for the accountant to use in preparing the returns at issue were placed in storage in july of along with furniture office equipment and other of mr womack's belongings that occurred at the time the family residence was foreclosed on when mr womack and the three children had to move out of that house in july of the contents of the storage space were auctioned off when mr womack was unable to make the rental payment on the storage space opinion normally spouses who have filed a joint_return are jointly and severally liable for the tax due sec_6013 however sec_6013 relieves a spouse of liability for the tax including interest penalties and other_amounts attributable to the substantial_understatement of tax of the other spouse if the alleged innocent spouse meets the following requirements a joint federal_income_tax return was filed there is a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the alleged innocent spouse did not know and had no reason to know of the substantial_understatement and taking into account all the facts and circumstances it would be inequitable to hold the alleged innocent spouse liable for the deficiency attributable to such substantial_understatement sec_6013 in addition in order for a taxpayer to be eligible for relief the liability arising from the above-described understatement_of_tax must exceed percent of the taxpayer's preadjustment year adjusted_gross_income where that adjusted_gross_income is dollar_figure or less sec_6013 the preadjustment year means the most recent taxable_year of the taxpayer ending before the date the deficiency_notice is mailed here sec_6013 sec_6013 does not apply to any liability attributable to the omission of an item from gross_income sec_6013 here petitioner's preadjustment year adjusted_gross_income was dollar_figure so any sec_6013 requirement is satisfied the taxpayer has the burden of proving that he or she meets each of these requirements 20_f3d_1128 11th cir affg tcmemo_1993_17 872_f2d_1499 11th cir affg tcmemo_1988_63 a failure to prove any one of these requirements will prevent the taxpayer from qualifying for relief feldman v commissioner supra stevens v commissioner supra 94_tc_126 affd 992_f2d_1132 11th cir the parties now agree that petitioner filed joint returns with mr womack for and we now consider the other requirements for innocent spouse relief substantial_understatement attributable to grossly_erroneous_items of the other spouse items attributable to mr womack the deficiencies in this case stem from unreported income and disallowed schedule c expenses the remaining items in the notice_of_deficiency either decrease income or being computational in nature derive from the above adjustments the at the calendar call petitioner filed a motion to dismiss as to taxable_year for lack of jurisdiction or in the alternative for leave to file amended petition in support of this motion petitioner alleged that petitioner's signature on the return was forged and that therefore the return was not a joint_return the court denied the motion for dismissal and granted the motion for leave to file an amended petition to include this alternative petitioner has now abandoned this alternative position acknowledging in her opening brief that the parties agree that joint returns were filed in and parties agree that the disallowed schedule c expenses relate to mr womack's property services business they do not agree as to the attribution of the unreported income petitioner had no income other than income from her secretarial job during the years at issue and all of her w-2 wage income was reported on the tax returns we find that the source of the unreported income was an item attributable to mr womack grossly_erroneous_items grossly_erroneous_items means any item_of_gross_income attributable to a spouse which is omitted from gross_income and any claim of a deduction credit or basis by a spouse in an amount for which there is no basis in fact or law sec_6013 an overstatement of cost_of_goods_sold also results in an item omitted from gross_income and hence constitutes a grossly erroneous item as a matter of law 76_f3d_568 4th cir metra chem corp v commissioner 88_tc_564 velinsky v commissioner tcmemo_1996_180 lawson v commissioner tcmemo_1994_286 labelle v commissioner t c memo a deduction has no basis in law or fact if it is fraudulent frivolous phony or groundless feldman v commissioner f 3d pincite 86_tc_758 a taxpayer cannot rely on the disallowance of an item to prove the lack of basis in fact or law feldman v commissioner f 3d pincite 992_f2d_1132 11th cir affg 94_tc_126 douglas v commissioner supra in the instant case the unreported income is by definition grossly erroneous it is not clear whether petitioner is arguing that there was an overstatement of cost_of_goods_sold in this case in any event on the record in this case it appears that mr womack was in the business of rendering services primarily lawn care services for vacation-home owners the court cannot find that mr womack maintained inventories of goods or manufactured produced or purchased goods for resale sec_1_61-3 sec_1_162-1 income_tax regs the court cannot find that mr womack's property services business involved cost_of_goods_sold compare labelle v commissioner supra that involved an automobile dealership and velinsky v commissioner supra that involved the production of a music video for a customer in order for the disallowed business_expenses to be grossly_erroneous_items petitioner must demonstrate that those expenses had no basis in fact or in law mr womack possessed no understanding of the preparation of the tax returns petitioner did not call ms stroup mr wade or respondent's revenue_agent to testify petitioner has presented no proof that any of the disallowed expenses were not incurred ie had no basis in fact the notice_of_deficiency states that dollar_figure of personal expenses were disallowed for other than this petitioner has presented no proof that any of the disallowed expenses lacked a legal basis we hold that dollar_figure of the disallowed expenses for were grossly erroneous the grossly_erroneous_items attributable to mr womack thus consist of the unreported income and dollar_figure of the disallowed business_expenses substantial_understatement a substantial_understatement is one that exceeds dollar_figure sec_6013 the amounts of the understatements related to the grossly_erroneous_items of mr womack for and respectively each exceed dollar_figure and therefore are substantial knowledge of the understatement a taxpayer seeking innocent spouse relief must establish that he or she in signing the return did not know and had no reason to know that there was a substantial_understatement of tax sec_6013 a spouse has reason to know if a reasonably prudent taxpayer under the taxpayer's circumstances at the time of signing the return could be expected to know the return was erroneous or that further investigation was warranted stevens v commissioner f 2d pincite bokum v commissioner t c pincite the test establishes a duty_of inquiry stevens v commissioner supra if a spouse knows enough facts to be put on notice of the possibility of a substantial_understatement she has a duty to inquire further 897_f2d_441 9th cir affg tcmemo_1987_522 factors to be considered in determining whether the spouse had reason to know are the alleged innocent spouse's level of education the spouse's involvement in the family's business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family's past levels of income standard of living and spending patterns and the culpable spouse's evasiveness and deceit concerning the couple's finances stevens v commissioner f 2d pincite 93_tc_355 petitioner has a high school education she assisted mr womack in keeping records for his businesses but prior to the years in issue she did not have access to the business books_or_records for the taxable years or she was responsible for paying routine family_expenses such as groceries gas and the children's expenses but mr womack paid the larger mortgage utility and insurance bills petitioner and mr womack operated in separate spheres financially except that mr womack provided funds to petitioner as needed to pay household and personal expenses mr womack paid for petitioner's breast implants and bought her several gifts of jewelry during the years at issue petitioner did not review the return and does not remember whether she herself signed the return this does not excuse her from responsibility for their contents the schedules a attached to the returns listed some of the womacks' expenses petitioner knew how her paycheck was spent and that all of her paycheck was spent her net pay in was dollar_figure but dollar_figure was deposited into her brevard federal account she knew that she received additional money from mr womack to pay household expenses and other expenses for her and the children petitioner did not know about the loans from her father and did not establish that she knew of any other sources of funds available to mr womack petitioner had a duty to inquire as to how mr womack could pay their usual bills and afford the additional expenses of her surgery and jewelry when he was reporting no net_income from his business mr womack paid a monthly mortgage payment of dollar_figure for a total of over dollar_figure a year we find that petitioner had reason to know of the understatements inequity of holding petitioner liable to qualify for innocent spouse relief the taxpayer must show that given all the facts and circumstances it would be inequitable to hold the taxpayer liable for the tax_deficiency attributable to the substantial_understatement of the other spouse sec_6013 one factor to consider is whether the taxpayer seeking relief significantly benefited from the erroneous items of the other spouse 93_tc_672 normal support is not a significant benefit id pincite flynn v commissioner t c pincite sec_1 b income_tax regs normal support is determined by the circumstances of the parties 509_f2d_162 5th cir estate of krock v commissioner supra pincite flynn v commissioner supra pincite another factor to consider is whether the spouse seeking relief had been deserted by or divorced or separated from the culpable spouse sec_1 b income_tax regs yet this is only one of the factors to be considered and sec_6013 relief is not limited to spouses whose marriage has ended 57_tc_680 a third factor is whether probable future hardships would be visited upon the innocent spouse if she is not relieved of liability sanders v united_states f 2d pincite n petitioner received the gifts of jewelry and mr womack provided the funds for her breast implants petitioner has not shown that these expenditures were normal support neither has petitioner shown this liability would pose a hardship to her we hold that it would not be inequitable to hold petitioner liable in keeping with the above decision will be entered for respondent
